Citation Nr: 1757558	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  14-41 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to February 2, 2011, for the award of service connection for chronic lumbar strain and spondylosis.

2.  Entitlement to an effective date prior to February 2, 2011, for the award of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In a statement received October 17, 2016, the Veteran withdrew his appeal of entitlement to an earlier effective date for service connected chronic lumbar strain and spondylosis.  

2.  In a statement received October 17, 2016, the Veteran withdrew his appeal of entitlement to an earlier effective date for service connected tinnitus.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal with respect to entitlement to an effective date prior to February 2, 2011 for the award of service connection for chronic lumbar strain and spondylosis have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal of an appeal with respect to entitlement to an effective date prior to February 2, 2011 for the award of service connection for tinnitus have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA regulations provide for the withdrawal of an appeal to the Board by the submission of a written request at any time before the Board issues a final decision on the merits.  See 38 C.F.R. § 20.204 (2017).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  Id.  Appeal withdrawals must be in writing and must include the name of the Veteran, the Veteran's claim number, and a statement that the appeal is withdrawn.  Id.  

In October 2016, the Veteran, by and through his representative, submitted written notification of his desire to withdraw his appeal.  See October 17, 2016 Statement in Support of Claim.  The Veteran's request to withdraw his claim is in writing, contains his name and claim number, and clearly expresses his wish to withdraw the appeal.  Id.  As the Board has not yet issued a decision concerning the issues on appeal, the criteria are met for withdrawal of the claim.  38 C.F.R. § 20.204.

When pending appeals are withdrawn, there are no longer allegations of factual or legal error with respect to the issues that had been previously appealed.  In such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C. § 7105(d) (2012).  Accordingly, further action by the Board on the issues is not appropriate and the appeal should be dismissed.  Id.


ORDER

The claim of entitlement to an effective date prior to February 2, 2011 for the award of service connection for chronic lumbar strain and spondylosis is dismissed.

The claim of entitlement to an effective date prior to February 2, 2011 for the award of service connection for tinnitus is dismissed.

____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


